Citation Nr: 1104291	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  04-24 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.

This matter came before the Board of Veterans' Appeals (Board or 
BVA) on appeal from an April 2003 decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Board previously remanded the present matters for additional 
development in March 2009.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's 
left knee disability was not present in service or until many 
years thereafter and is not related to service or to an incident 
of service origin.

2.  The preponderance of the evidence shows that the Veteran's 
right knee disability was not present in service or until many 
years thereafter and is not related to service or to an incident 
of service origin.


CONCLUSION OF LAW

1.  A left knee disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A right knee disability was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were 
accomplished in April 2002, August 2003 and August 2006 letters, 
which were provided before the adjudication and subsequent 
readjudication of the Veteran's claims.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
he has been provided an appropriate VA examination in connection 
with his claims.  What is more, the Veteran has not indicated 
there are any additional records that VA should seek to obtain on 
his behalf.  The RO attempted to obtain the Veteran's Social 
Security Administration (SSA) folder, but was informed that these 
records were unavailable.  In a June 2010 correspondence, the 
Veteran was informed that VA had determined these records were 
unavailable and he was allowed an opportunity to submit any such 
records in his possession (which he did not).  The Veteran 
declined the opportunity to testify at a Board hearing but 
requested and was in June 2007 afforded a local RO hearing.  What 
is more, after reviewing the record, the Board finds that the RO 
has fully, or at a minimum substantially, complied with the 
Board's March 2009 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claims, and no further assistance 
to develop evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer (DRO) 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the June 
2007 hearing, the DRO failed to explicitly note the elements of 
the claims that were lacking; however the Veteran and his 
representative demonstrated actual knowledge of the deficient 
elements of the claims, as reflected in the Veteran's sworn 
testimony and his representative's presentation and questions.  
Further, the DRO sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or were outstanding that might substantiate the 
claims, and both the RO and the Board have made necessary 
attempts to obtain any records identified by the Veteran or the 
record.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 
nor has identified any prejudice in the conduct of the RO 
hearing.  As such, the Board finds that, consistent with Bryant, 
the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claim(s) 
based on the current record.

Service Connection Claims

The Veteran presently seeks service connection for left and right 
knee disabilities.  Specifically, the Veteran recounts 
experiencing the in-service onset of bilateral knee pain, 
associated with crawling through rice patties while serving in 
Vietnam, and that this pain continued after his separation from 
service.  

	Applicable law and regulations 

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third 
elements may be established by showing continuity of 
symptomatology.  Continuity of symptomatology may be shown by 
demonstrating "(1) that a condition was 'noted' during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a factual issue to be addressed by the 
Board").

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006). 

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

At the outset, the Board notes that the medical evidence confirms 
presence of right and left knee osteoarthritis.  See "X-Ray 
Results," VA Examination Rpt., Apr. 14, 2009.  Thus, the 
determinative issue is whether the Veteran's current right and/or 
left knee disabilities are related to active service, and the 
Board will center the analysis to follow on this issue.  

	Background

Both the Veteran's December 1966 induction and May 1969 
separation examinations reflect no abnormalities associated with 
his (i) feet, (ii) lower extremities or (iii) spine, other 
musculoskeletal system.  Although the Veteran's service treatment 
records document multiple treatments for a right shoulder 
condition, there are no records reflecting any in-service 
complaints and or/treatment for any knee condition.  As reflected 
on his May 1969 separation Report of Medical History, the Veteran 
denied any history of (i) cramps in his legs, (ii) arthritis or 
rheumatism, (iii) bone, joint or other deformity, (iv) swollen or 
painful joints or (v) "trick" or locked knee.  

May 1995 VA hospitalization records, generated in connection with 
unrelated in-patient treatment, are the first post-service 
evidence of the Veteran's knee complaints and treatment.  During 
this treatment, the Veteran requested, and was provided, a left 
knee brace.  Further, a VA physician documented the presence of 
left knee swelling.  At this time, a VA medical professional also 
noted that the Veteran's left knee symptoms continued to be 
problematic.  A May 1995 VA discharge summary documented the 
Veteran's diagnosis with left knee joint pain secondary to 
trauma; however, none of these records contain any suggestion or 
opinion that this left knee condition had its onset during 
service or was related to any in-service event, to include any 
account from the Veteran.  In addition, the Veteran did not 
report having any right knee problems.

VA treatment records, dated in March 2001 and August 2001, 
reflect complaints of right knee pain.  An August 2001 VA mental 
health treatment record was among the first objective 
documentation of the Veteran's complaints and/or treatment from 
chronic bilateral knee pain.  A June 2002 VA pain management 
record also shows treatment for bilateral knee pain symptoms, as 
well as his usage of medication and a knee brace to manage the 
associated symptoms.  Nonetheless, these records are negative of 
any opinion or suggestion from the Veteran or a VA examiner that 
any knee conditions were caused by or began during service.  

A February 2003 VA primary care note reflects treatment for 
bilateral knee problems.  At this time, VA medical professional 
reported a history of fluid removal from the Veteran's right knee 
and his usage of a cane and/or knee brace for at least five 
years.  During this treatment, the Veteran also provided a 
general account of injuring his knees in 1969 while serving in 
Vietnam and that his symptoms had been present since that time.  
In April 2006, a VA medical professional diagnosed the Veteran 
with bilateral knee degenerative joint disease and arthralgia.  
Although the Veteran's account of in-service injury and symptoms 
is noted, none of these records reflect a medical opinion or 
suggestion that his currently diagnosed disability was caused by, 
and/or had its onset in service.  

In April 2009, the Veteran was provided a VA orthopedic 
examination.  During the examination, he reported experiencing no 
specific injury to his knees in-service, but indicated that his 
bilateral knee pain occurred in-service, as a result of 
frequently jumping in-and-out of trucks and ditches.  The Veteran 
stated that he experienced his bilateral knee symptoms in the 
1970s and that this pain increased in severity and frequency over 
time.  At this time, the examiner diagnosed bilateral knee 
osteoarthritis.  Although the complete claims folder was not 
available, the examiner, relying on the available past medical 
records, the Veteran's account of symptomatology and current 
examination findings, opined that was not likely that a right or 
left knee disability was related to, or had its onset in, 
military service, to include in-service pain and trauma.  
Subsequently, in March 2010, the examiner was provided the 
Veteran's complete claims folder, and upon reviewing these 
records and the aforementioned pieces of evidence, the examiner 
again provided a negative nexus opinion.  To support these 
medical opinions, the examiner cited the Veteran's inconsistent 
in-service and post-service symptomatology, the in-service and 
post-service medical records and his medical training and 
expertise.  Further, he explained that the Veteran's current left 
and right knee disabilities were not consistent with the type of 
injuries that the Veteran described having in service.  

Numerous other VA and private treatment records have been 
associated with the Veteran's claims folder.  Some of these 
records reflect the Veteran's complaints of left knee, right knee 
or bilateral knee pain, but these records are negative of any 
competent opinion, or suggestion, that any such disability was 
related to the Veteran's military service or any incident 
therein.   

	Analysis

The principal evidence linking current right knee and left knee 
disabilities to military service are the Veteran's own 
statements.  However, in the present circumstance, the Veteran 
does not have the training or expertise to provide a competent 
medical opinion to this effect.  See Jandreau, 492 F.3d at 1376-
77.  Further, even if the Veteran was considered competent to 
provide such an opinion, the Board finds that his current account 
of having in-service left and right knee pain and of experiencing 
left and right knee symptoms since separation is not credible 
given the other evidence of record.  As such, his statements are 
insufficient to provide the necessary nexus between his military 
service and any right knee and/or left knee disability.  

The Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) that the lack of contemporaneous medical records 
does not, in and of itself, render lay testimony not credible.  
Id. at 1336.  As a finder of fact, though, the Board may weigh 
the absence of contemporaneous records when assessing the 
credibility of the lay evidence.  In this role, the Board, when 
considering whether lay evidence is satisfactory, properly 
considers any internal inconsistencies, facial plausibility and 
consistency of provided statements with other evidence submitted 
on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604(Fed. Cir.1996).  

Without question, the Veteran is competent to provide an account 
of in-service knee injury, as well as, in- and post-service 
symptomatology; however, in this case, the Board finds his 
account of having continuity of left and right knee problems 
since service to be inconsistent with the evidence of record and 
thus not credible.  In reaching this determination, the Board 
notes that the Veteran testified at a June 2007 RO hearing that 
he injured his knees in service, to include while crawling 
through rice parties.  Conversely, at his April 2009 VA 
examination, he attributed his knee problems to traumas sustained 
while jumping in and out of trucks and ditches.  Further, when 
seeking medical treatment for unrelated matters in May 1995, the 
Veteran only reported experiencing left knee pain, and it was not 
until March 2001 that he complained of having right knee pain.  
In addition, the first medical evidence of any knee-related 
treatment and/or complaint was almost two decades after his 
separation from service, and his complaints were limited to the 
left knee.  The Board finds that this post-service period without 
complaints or treatment to be highly probative evidence that 
there has not been a continuity of symptomatology and weighs 
against any contention to the contrary.  

What is more, prior to seeking VA compensation, the Veteran's 
post-service treatment records are negative of any account of 
experiencing left knee or right knee symptoms in-service and/or 
since separation, which further lessens the credibility of any 
such statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (Fed.Cir.2006) ("[T]he Board, as fact finder, is obligated 
to, and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."); see also Waters v. Shinseki, 601 
F.3d 1274, 1278 (Fed.Cir.2010) (elucidating that VA must consider 
lay evidence, but may give it whatever weight it concludes the 
evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board").  
Thus, in light of the lack of any record of treatment for left or 
right knee problems for more than two decades after service, and 
given the internal inconsistency of his accounts, the Board finds 
any of the Veteran's reports of continuity of right and/or left 
knee problems since service to be not credible, and thus of no 
probative value.  See Dalton; Caluza.

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
Significantly, the only medical opinion squarely addressing the 
determinative issues weighs against the Veteran's service 
connection claims.  The April 2009 VA examination report and 
March 2010 addendum are consistent with the Veteran's service 
treatment records and acknowledge and discuss the Veteran's 
report of in-service left and right knee symptoms and traumas.  
Nevertheless, after considering the aforementioned evidence, the 
VA examiner opined in April 2009 and March 2010 that the 
Veteran's left knee and right knee disabilities were not likely 
related to service, even given his account of in-service knee 
traumas.  Moreover, he offered a cogent rationale in support of 
that assessment, i.e., that his current symptoms and diagnosis 
are not consistent with the reported in-service left and right 
knee injuries.  The Board finds the VA examiner's negative 
opinions to be highly probative because both (i) reflect 
acceptance of the Veteran's account of symptomatology and in-
service trauma, (ii) provided clear medical reasoning and logic 
to support he provided opinion and (iii) are generally consistent 
with other pieces of medical evidence of record.  See Nieves-
Rodriguez; see also Stefl.

In sum, although the Veteran is competent to report having left 
knee and right knee problems in service and since that time, the 
Board finds that the preponderance of the evidence is against the 
claim because the Board finds his account of having chronic left 
and right knee problems since service not credible.  Further, the 
VA examiner, who reviewed the Veteran's medical records and 
preformed a physical examination, opined that his left and right 
knee disabilities were not related to service and offered a 
cogent and persuasive rationale in support of his conclusion.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  As such, service 
connection for left and right knee disabilities must be denied.


ORDER

Service connection for a left knee disability is denied. 

Service connection for right knee disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


